Citation Nr: 1336395	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  06-34 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2011, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

In August 2011, and again in April 2013, the Board remanded the matter for additional development.  Unfortunately, for the reasons discussed below, further development is required.

Since the most recent remand, the physical claims file has been converted into a paperless record as part of the Veterans Benefits Management System (VBMS).  In remanding this matter, the Board has considered documentation included in both the VBMS and Virtual VA systems. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Board remanded the Veteran's appeal for service connection for an acquired psychiatric disorder in order to obtain additional records and to provide a new examination.  Specifically concerning private treatment records, the Board instructed that the RO/AMC to attempt to obtain records from a 1975 psychiatric hospitalization at Ohio State University.  As part of those efforts, the RO/AMC was told to request that the Veteran submit a signed release to allow VA to obtain any records that still existed.

Following a May 2013 psychiatric examination, the RO/AMC issued a June 2013 Supplemental Statement of the Case (SSOC) indicating that the Veteran had not responded to its request for an authorization to obtain private records.  Contrary to the findings in the SSOC, however, the Veteran had in fact provided the requested release in May 2013, prior to the psychiatric examination.  Although the release was for "Twin Valley Behavioral Healthcare" the Veteran explained that it was his understanding that this facility was the repository for records that were previously held at Ohio State.  Thereafter, in July 2013, in response to the SSOC, the Veteran's representative submitted another signed release, reiterating in accompanying correspondence that he had already submitted the release as sought by the RO/AMC.  In August 2013, he again submitted a signed VA Form 21-4142, authorizing VA to obtain the sought-after records.  

Despite the Veteran's three separately submitted authorizations permitting VA to obtain the records the Board requested on remand, the RO/AMC made no efforts to actually obtain those records.  As such, although the Board sincerely regrets the additional delay, this case must be again remanded for additional evidentiary development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board recognizes that the RO/AMC provided an examination that satisfies the directives of the April 2013 remand; nevertheless, should additional treatment records be obtained following this remand, the file must be returned to the May 2013 examiner for an addendum that addresses the newly-acquired records.

Accordingly, the case is REMANDED for the following action:

1.  Using the signed releases supplied by the Veteran following the most recent remand, make all reasonable efforts (per 38 C.F.R. § 3.159 (2013)) to obtain the private treatment records from the facility in which he was hospitalized shortly after discharge (variously referred to as Twin Valley Behavioral Healthcare, Ohio State University Hospital, Columbus State Psychiatric Hospital, and Ohio State Psychiatric Institute on West Broad Street in Columbus, Ohio).  If and only if HIPPA requires an updated release, obtain another authorization from the Veteran.  

If no records can be obtained, VA's efforts and any resolution determined must be fully documented for the record, and compliance must be achieved with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv).

2.  If additional records are obtained pursuant to the first remand directive, return the claims file to the examiner who conducted the May 2013 psychiatric examination for an addendum.  That examiner must review his May 2013 report, this remand, and all additional records obtained by VA pursuant to this remand; the ensuing addendum must indicate that such a review occurred.

The examiner is thereafter requested to provide an addendum opinion addressing the following:

(a) whether it is at least as likely as not that the Veteran suffers from a psychiatric disability that was caused or aggravated (permanently made worse) by his service-connected disabilities, which presently include ischemic heart disease and Type II diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (2013).

(b) whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from a psychiatric disability that is due to an injury or other event or incident of his period of active service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the examiner should the examiner must provide a reason why this is so.

If the May 2013 examiner is unavailable to VA, a similarly qualified examiner must provide the requested opinion.  Only if the current psychiatric record is deemed by a psychologist or psychiatrist to be insufficient to address the questions presented, should the Veteran be requested to attend further examination.  

3.  After completing all indicated development, the RO/AMC then should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

